UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6918


PAUL JORGENSON,

                  Petitioner – Appellant,

          v.

TERRY O'BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:11-cv-00174-JPB-JES)


Submitted:     September 25, 2012       Decided:   September 28, 2012


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Jorgenson, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul   Jorgenson,         a    federal          prisoner,     appeals      the

district   court’s     order    accepting           the    recommendation       of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                  We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 Jorgenson v. O’Brien, No.

5:11-cv-00174-JPB-JES        (N.D.   W.       Va.    May    2,    2012).      Leave    to

proceed in forma pauperis is denied.                 We deny the motion to file

a formal brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and     argument       would       not    aid   the   decisional

process.

                                                                               AFFIRMED




                                          2